12/15/2020


     IN THE SUPREME COURT OF THE STATE OF MONTANA                         Case Number: DA 19-0113



                              No. DA 19-0113

STATE OF MONTANA,

             Plaintiff and Appellee,

     v.

DARRELL DWAYNE SMITH,

             Defendant and Appellant.


                                  ORDER

     Following entry of this Court’s December 8, 2020 Opinion

reversing and remanding this case, Defendant and Appellant Darrell

Dwayne Smith has moved for immediate remittitur. Smith represents

that the State of Montana does not oppose this motion. Good cause

appearing,

     IT IS ORDERED that remittitur shall issue immediately.

     The Clerk of this Court is directed to provide immediate notice of

this Order to all counsel of record.




                                                               Electronically signed by:
                                                                     Mike McGrath
                                                        Chief Justice, Montana Supreme Court
                                                                  December 15 2020